Case 6:20-cv-00730-ADA Document 38-8 Filed 03/22/21 Page 1 of 19




                      EXHIBIT 8
         Case 6:20-cv-00730-ADA Document 38-8 Filed 03/22/21 Page 2 of 19

                                                                                                                                              US009398629B2


(12) United States Patent                                                                              (10) Patent No.:                                    US 9,398,629 B2
       Mohandas et al.                                                                                 (45) Date of Patent:                                           Jul.19, 2016
(54) SYSTEMAND METHOD FOR A                                                                    (56)                                            References Cited
       DISTRIBUTED WIRELESS NETWORK
                                                                                                                                   U.S. PATENT DOCUMENTS
(71) Applicant: Alcatel-Lucent USA Inc., Murray Hill,                                               2003/0037148 A1                            2/2003 Pedersen ................. GO6F9,542
                NJ (US)                                                                                                                                                             709,227
                                                                                                    2008, 0080414 A1*                          4/2008 Thubert .............. HO4W 76,022
(72) Inventors: Sindhu K. Mohandas, Thousand Oaks,                                                                                                                                  370,328
                CA (US); Abhishek Sinha, Woodland                                                   2010/0041405 A1*                           2/2010 Gallagher ............... HO4W 8/O2
                Hills, CA (US)                                                                                                                              455,436
                                                                                                    2012fO259992 A1* 10, 2012 Koehler .............. HO4W 76,022
(73) Assignee: Alcatel Lucent, Boulogne-Billancourt                                                 2014/0003282 A1
                                                                                                                                                            709,229
                                                                                                                       1/2014 Kafle .................... HO4W 48,14
                (FR)                                                                                                                                        370,254
                                                                                                    2015/0304886 A1* 10/2015 Liu ....................... HO4W 28.08
(*) Notice: Subject to any disclaimer, the term of this                                                                                                     370,230
                patent is extended or adjusted under 35
                U.S.C. 154(b) by 25 days.                                                      * cited by examiner
(21) Appl. No.: 14/303,637                                                                     Primary Examiner — Kevin C Harper
                                                                                               (74) Attorney, Agent, or Firm — Loza & Loza, LLP
(22)   Filed:       Jun. 13, 2014
                                                                                               (57)                                             ABSTRACT
(65)                      Prior Publication Data
                                                                                               WLAN controllers in a same mobility domain are able to
       US 2015/O365911A1            Dec. 17, 2015                                              dynamically discover other WLAN controllers in the same
                                                                                               mobility domain across one or more layer 2 or layer 3 network
(51)   Int. C.                                                                                 boundaries. A WLAN controller in the mobility domain
       H0474/00                  (2009.01)                                                     determines an address of at least one seed WLAN controller
       H04W 76/02                (2009.01)                                                     in the mobility domain from a configuration server. The
       H04756/00                 (2009.01)                                                     WLAN controller registers with the at least one seed WLAN
       HO4/24/02                 (2009.01)                                                     controller in the mobility domain and receives information
       HO4W 84/12                (2009.01)                                                     for other WLAN controllers in the mobility domain from the
       HO4W 88/12                (2009.01)                                                     at least one seed WLAN controller. The WLAN controller
(52)   U.S. C.                                                                                 also receives synchronized wireless device information that
       CPC ........ ...
                      H04W 76/021 (2013.01); H04W 24/02                                        allows a wireless device to roam from one APadopted by the
                  (2013.01); H04W 56/001 (2013.01); H04W                                       WLAN controller in a first access network to another AP
                     84/12 (2013.01); H04W 88/12 (2013.01)                                     adopted by another WLAN controller in a second different
(58)   Field of Classification Search                                                          access network in the same mobility domain.
       None
       See application file for complete search history.                                                                           18 Claims, 8 Drawing Sheets

                                                                                                         -             Configuration
                                                                 Wide Area Network 115                                     Seyer
                                                                                                                             30


                                                                                                     >         Node            WLAN
                                                                                                               110d        Controller 05d


                                                                                      Node       WLAN
                                                     Node    WLAN                     110c   Controller 103
                                                     110 Controller 105b




                                                     Access Network 1408                                      Access Network 1403




                                                  WLAN
                                                       A                   N.
                                                                           Node 1 a                            /N
                                              Controller 1033
                                                                                                       Node 110e                  Nade 110f
                                                 /                              Y
                                         AP 1208                                AP 12Ob
                                                                                             AP            AP               As           AP
                                                                                             1208         120d             120e          20f
                                                        Wireless                Ay
                                         Wireless
                                          Device
                                           125
                                                        Device
                                                          125
                                                                                Wire
                                                                                  Ireless
                                                                                 Dewice
                                                                                  125
                                                                                                                      Ay
                                                                                                                Wireless
                                                                                                                 Device
                                                                                                                   25
                                                                                Mobility Domain 135
    Case 6:20-cv-00730-ADA Document 38-8 Filed 03/22/21 Page 3 of 19


U.S. Patent        Jul. 19, 2016           Sheet 1 of 8                      US 9,398,629 B2




                                                        -           Configuration
                   Wide Area Network 115                                Server
                                                                         130




                                                                             WLAN
                                                                         Controller 105




                                                          ACCeSS Network 140b




                           Node 110a                                    N
                                 Y                     Node 11 Oe               NOde 11 Of


                                                                          AP              AP
                                                             d           120e             12Of
     Wireless
      Device                                                        Ay
       125
                                                             Wireless
                                                              Device
                                                               125
                                 Mobility Domain 135
    Case 6:20-cv-00730-ADA Document 38-8 Filed 03/22/21 Page 4 of 19


U.S. Patent               Jul. 19, 2016              Sheet 2 of 8                            US 9,398,629 B2




      Configuration             WLAN                          WLAN                                   WLAN
       Server 130           Controller 105a             Controller 105b                          Controller 1050

               Step 205: Discover
                Request Message
                                                                 Step 210: Discover Response
                                                                Message with Addresses of Seed
                                                                            Controllers
                                            Step 215:
                                        Register Request
                                       with IPAddress and
                                         Mobility Domain
                                                                     Step 220. Register Ack with
                                                                         Information for other
                                                                          WLAN Controllers
                                       Step 225; Controller
                                       Update Message with
                                      Controller IP addresses

                                    Step 230: Client Database
                                          Sync Request
                                                                    Step 235: Client Database
                                                                 Sync Message with synchronized
                                                                      wireless device information

                                    Step 240: Client Database
                                     Sync Complete Message
                                                                     Step 250: Data and Control
                                                                             Connection

                                        Step 260: Data and
                                        Control Connection


                                                                 Step 265: Keep Alive messages

                                               Step 270: Keep
    Case 6:20-cv-00730-ADA Document 38-8 Filed 03/22/21 Page 5 of 19


U.S. Patent                                             US 9,398,629 B2




     T_ 0 9
Case 6:20-cv-00730-ADA Document 38-8 Filed 03/22/21 Page 6 of 19
    Case 6:20-cv-00730-ADA Document 38-8 Filed 03/22/21 Page 7 of 19


U.S. Patent                                             US 9,398,629 B2
    Case 6:20-cv-00730-ADA Document 38-8 Filed 03/22/21 Page 8 of 19


U.S. Patent        Jul. 19, 2016   Sheet 6 of 8         US 9,398,629 B2
    Case 6:20-cv-00730-ADA Document 38-8 Filed 03/22/21 Page 9 of 19


U.S. Patent        Jul. 19, 2016   Sheet 7 of 8                    US 9,398,629 B2




                                                  6?9uIS0np/O1W)
   Case 6:20-cv-00730-ADA Document 38-8 Filed 03/22/21 Page 10 of 19


U.S. Patent       Jul. 19, 2016                    Sheet 8 of 8   US 9,398,629 B2




                                  6?GuISm0pO91W)
           Case 6:20-cv-00730-ADA Document 38-8 Filed 03/22/21 Page 11 of 19


                                                     US 9,398,629 B2
                              1.                                                                     2
              SYSTEMAND METHOD FORA                                                            SUMMARY
           DISTRIBUTED WIRELESS NETWORK
                                                                          In an embodiment, a wireless local area network (WLAN)
     CROSS-REFERENCE TO RELATED PATENTS                                controller in a mobility domain comprises at least one
                                                                       memory and a processing module operable to determine an
  Not Applicable.                                                      address of at least one seed WLAN controller in the mobility
                                                                       domain; register with the at least one seed WLAN controller
      STATEMENT REGARDING FEDERALLY                                    in the mobility domain; and receive information for other
    SPONSORED RESEARCH ORDEVELOPMENT                                   WLAN controllers in the mobility domain from the at least
                                                                  10   one seed WLAN controller.
  Not Applicable.                                                         In another embodiment, a method for discovery by a
                                                                       WLAN controller in a mobility domain comprises determin
      INCORPORATION-BY-REFERENCE OF                                    ing a layer 3 address of at least one seed WLAN controller in
   MATERIAL SUBMITTED ON A COMPACT DISC                                the mobility domain; registering with the at least one seed
                                                                  15   WLAN controller in the mobility domain; receiving informa
  Not applicable.                                                      tion for other WLAN controllers in the mobility domain from
                                                                       the at least one seed WLAN controller; and receiving syn
                       BACKGROUND                                      chronized wireless device information from the at least one
                                                                       seed WLAN controller in the mobility domain.
  1. Technical Field                                                     In still another embodiment, a WLAN controller in a
   This application relates generally to communications and            mobility domain comprises at least one memory and at least
                                                                       one processing module operable to register with the at least
in particular to systems and methods for distributed wireless          one seed WLAN controller in the mobility domain; receive
networks.                                                              address information for other WLAN controllers in the
  2. Description of Related Art                                   25   mobility domain from the at least one seed WLAN controller;
  This section describes related art, and accordingly, the             receive synchronized wireless device information from the at
statements in this section are not admissions of prior art.            least one seed WLAN controller in the mobility domain;
  Communication systems are known to Support wireless                  intercept a control message from a configuration server to an
and wire lined communications between wireless and/or wire             access point, wherein the control message includes a global
lined devices. Such communication systems range from              30   list of WLAN controllers in the mobility domain; alter the
national and/or international cellular telephone systems to the        global list of WLAN controllers to generate an altered list of
Internet to point-to-point wireless networks. The communi              WLAN controllers; and transmit the control message to the
cation systems may operate in accordance with one or more              access point with the altered list of WLAN controllers.
communication standards. For instance, wireless communi                  In still another embodiment, a WLAN controller in a
cation systems may operate in accordance with one or more         35   mobility domain is operable to intercept a control message
standards including, but not limited to, IEEE 802.11 stan              from a configuration server to an access point, wherein the
dards, WiMAX, Bluetooth, advanced mobile phone services                control message includes a global list of WLAN controllers:
(AMPS), digital AMPS, global system for mobile communi                 alter the global list of WLAN controllers to generate an
cations (GSM), code division multiple access (CDMA), local             altered list of WLAN controllers; and transmit the control
multi-point distribution systems (LMDS), multi-channel            40   message to the access point with the altered list of WLAN
multi-point distribution systems (MMDS), and/or variations             controllers.
thereof.                                                                  In some embodiments of any of the above apparatus/meth
  Depending on the type of wireless communication system,              ods, the WLAN controller is operable to register with the at
a wireless device. Such as a wireless local area network               least one seed WLAN controller in the mobility domain by:
(WLAN) telephone, personal or laptop computer, Smart tab          45   transmitting a register request including a layer 3 address of
let, camera, entertainment equipment, set-top box, two-way             the WLAN controller to the at least one seed WLAN control
radio, personal digital assistant (PDA), etc. communicates             ler with a mobility domain identifier of the mobility domain;
directly or indirectly with other wireless devices. For direct         and receiving a register acknowledgement from the at least
communications (also known as point-to-point communica                 one seed WLAN controller when the mobility domain iden
tions), the participating wireless devices tune their receivers   50   tifier matches a mobility domain identifier of the at least one
and transmitters to the same channel or channels (e.g., one of         Seed WLAN controller.
the plurality of radio frequency (RF) carriers of the wireless           In some embodiments of any of the above apparatus/meth
communication system) and communicate over that channel                ods, the information for other WLAN controllers in the
(s). For indirect wireless communications, a wireless device           mobility domain from the at least one seed WLAN controller
communicates directly with an associated access point (e.g.,      55   includes at least an IP address for the other WLAN controllers
for an 802.11 type WLAN) via an assigned channel.                      in the mobility domain.
   To complete a communication connection between wire                    In some embodiments of any of the above apparatus/meth
less devices, the associated access points communicate with            ods, the WLAN controller is in a first access network and
each other directly or through wireless local area network             wherein the at least one seed WLAN controller is in a second,
(WLAN) controllers. A typical wireless network architecture       60   different access network. In some embodiments of any of the
restricts the location of WLAN controllers in a same mobility          above apparatus/methods, the first access network includes at
domain to a single layer 2 network. This restriction allows            least one of: a layer 2 network and a layer 3 network and
WLAN controllers to discover other WLAN controllers in the             wherein the second, different access network includes at least
same mobility domain using layer 2 broadcast protocols                 a different one of: a layer 2 network and a layer 3 network.
within the single layer 2 network. A more flexible solution is    65      In some embodiments of any of the above apparatus/meth
needed to provide for more distributed wireless network                ods, the WLAN controller is further operable to receive syn
architectures.                                                         chronized wireless device information from the at least one
         Case 6:20-cv-00730-ADA Document 38-8 Filed 03/22/21 Page 12 of 19


                                                     US 9,398,629 B2
                            3                                                                        4
seed WLAN controller in the mobility domain. In some                   mobility list including each other's layer 2 (such as Ethernet
embodiments of any of the above apparatus/methods, the                 MAC addresses) and Layer 3 addresses (such as IP
synchronized wireless device information includes informa              addresses), allowing wireless devices to seamlessly roam
tion to allow a wireless device to roam between a first AP             between the WLAN controllers in the mobility domain.
adopted by the WLAN controller in the first access network             WLAN controllers in a mobility domain need to dynamically
and a second APadopted by the seed WLAN controller in the              discover other WLAN controllers in the same mobility
second, different access network.                                      domain and to share information and forward data traffic, e.g.
   In Some embodiments of any of the above apparatus/meth              when inter-controller roaming occurs. To ensure discovery of
ods, the WLAN controller is operable to determine an address           other WLAN controllers in the same mobility domain, a
of at least one seed WLAN controller in the mobility domain       10   typical wireless network architecture restricts the location of
by transmitting a discover request to a configuration server           WLAN controllers in a same mobility domain to a single
and receiving a discover response that includes the address of         layer 2 network. This restriction allows WLAN controllers to
the at least one seed WLAN controller.
   In Some embodiments of any of the above apparatus/meth              discover other WLAN controllers in the same mobility
ods, the WLAN controller is operable to intercept a control            domain using layer 2 broadcast protocols within the single
message from a configuration server to an access point,           15   layer 2 network. Unfortunately, there is no current mecha
wherein the control message includes a global list of WLAN             nism for dynamically discovering WLAN controllers that are
controllers; alter the global list of WLAN controllers to gen          distributed across layer 2 (L2) and layer 3 (L3) network
erate an altered list of WLAN controllers; and transmit the            boundaries. Only a static configuration of WLAN controllers
control message to the access point with the altered list of           across L3 network boundaries currently exists. There is no
WLAN controllers.                                                      scalable mechanism for discovering WLAN controllers
   In Some embodiments of any of the above apparatus/meth              dynamically at initial deployment into a network. As such,
ods, the AP is directly connected to the WLAN controller, and          these known solutions do not allow for a scalable wireless
the WLAN controller alters the global list of WLAN control             distributed network with dynamic discovery of WLAN con
lers to generate an altered list of WLAN controllers by insert         trollers spread across L2 and L3 boundaries.
ing an address of the WLAN controller and re-prioritizing the     25     In an embodiment, a wireless distributed network architec
global list of WLAN controllers such that the address of the           ture is described that includes WLAN controllers in a same
WLAN controller has a highest priority address in the altered          mobility domain located in a plurality of layer 2 (L2) and/or
list of WLAN controllers.
   In Some embodiments of any of the above apparatus/meth              layer 3 (L3) networks. A WLAN controller discovery process
ods, the AP is indirectly connected to the WLAN controller,            is described that allows WLAN controller discovery between
and the WLAN controller is operable to alter the global list of   30   WLAN controllers in a mobility domain having network
WLAN controllers to generate an altered list of WLAN con               connectivity that are spread across one or more L2 and/or L3
trollers by inserting an address of the WLAN controller and            network boundaries. In addition, an embodiment described
re-prioritizing the global list of WLAN controllers such that          herein provides for dynamic adoption of access points (APs)
the address of the WLAN controller has a highest priority              by WLAN controllers in a wireless distributed network.
address in the altered list of WLAN controllers.                  35      FIG. 1 illustrates a schematic block diagram of an embodi
                                                                       ment of a wireless distributed network 100. The wireless
        BRIEF DESCRIPTION OF THE DRAWINGS                              distributed network 100 includes a plurality of WLAN con
                                                                       trollers 105a-d deployed across one or more L2 and L3 access
   Some embodiments of apparatus and/or methods are now                networks 140, e.g. L2 and/or L3 network boundaries separate
described, by way of example only, and with reference to the      40   one or more of the plurality of WLAN controllers 102. The
accompanying drawings, in which:                                       access networks 140 include layer 2 networks, such as Eth
   FIG. 1 illustrates a schematic block diagram of an embodi           ernet networks, and/or L3 networks, such as IP networks. In
ment of a wireless distributed network;                                an embodiment access network 14.0a and access network
   FIG. 2 illustrates a logical flow diagram of an embodiment          140b are separately configured networks operated by differ
of a method for discovery of a WLAN controller in a distrib       45   ent network providers or under control of different network
uted wireless network;                                                 managers. The access networks 14.0a and 140b are operably
   FIG. 3 illustrates a logical flow diagram of an embodiment          connected by a core or metro wide area network (WAN) 115.
of a method for establishing an association between an access          WAN network 115 is preferably a layer 3 core or metro
point and a WLAN controller;                                           network and may include internet connectivity as well as
   FIG. 4 illustrates a logical flow diagram of another embodi    50   connectivity to the access networks 140a and 140b. Though
ment of a method for establishing an association between an
access point and a WLAN controller;                                    FIG. 1 illustrates only two access networks 140, additional
   FIG.5 illustrates a logical flow diagram of another embodi          access networks 140 may be incorporated in the distributed
ment of a method for establishing an association between an            network operably coupled by WAN 115 or by additional
access point and a WLAN controller;                                    WANs 115, such as the internet.
   FIG. 6 illustrates a schematic block diagram of an embodi      55     The network nodes 110a-fmay be similar devices or dif
ment of a WLAN controller in a wireless distributed network;           ferent devices, such as switches or routers. The network
  FIG. 7 illustrates a schematic block diagram of an embodi            nodes 110a-fmay have a multi-slot chassis-based architec
ment of an access point; and                                           ture with a plurality of network interface modules or have a
  FIG. 8 illustrates a schematic block diagram of an embodi            stackable node architecture and include a plurality of network
ment of a configuration server in a wireless distributed net      60   elements coupled by a backplane. In another embodiment, a
work.                                                                  network node 110 includes a single module node architecture,
                                                                       Such as a single stackable element or alternatively, a multi
    DETAILED DESCRIPTION OF ILLUSTRATIVE                               slot chassis-based architecture with a single network inter
               EMBODIMENTS                                             face module.
                                                                  65     The WLAN controllers 105 include stand-alone wireless
  A mobility domain includes a plurality of wireless local             controllers, such as wireless controller 105a, or are WLAN
area network (WLAN) controllers that are configured with a             controllers 105 incorporated in a network node 110, such as
        Case 6:20-cv-00730-ADA Document 38-8 Filed 03/22/21 Page 13 of 19


                                                     US 9,398,629 B2
                              5                                                                      6
WLAN controllers 105b, 105c, and 105d. A wireless control              same mobility domain across the one or more L2 and/or L3
ler 105 is a device that can manage and control communica              access networks 140 in order to synchronize wireless device
tions with a plurality of access points 120.                           information, such as authentication status, QOS policies, FW
   The access points (APs) 120 are devices capable of pro              policies, ACLS, etc. and to forward data traffic, e.g. when
viding wireless local area network (WLAN) services and that            inter-controller roaming occurs. Keeping this information
can communicate with a WLAN controller 105. The access                 synchronized facilitates seamless mobility as wireless
points 120 include fixed access points that are connected              devices 125 roam from one AP 120 adopted by a WLAN
through a wire line connection to the WLAN controllers 105             controller 105 in a first access network 14.0a to another AP
and nodes 110 or the access points 120 may be roaming                  120 adopted by another WLAN controller 105 in a second
access points that are connected to the WLAN controllers 105      10
                                                                       access network 140b, wherein both WLAN controllers 105
and network nodes through wireless connections. The access             are configured with a same mobility domain 135. An embodi
points 120 provide WLAN service to wireless devices 125.               ment described herein provides for discovery of devices
An example of a suitable technique for providing WLAN
service includes operation in accordance with a WLAN pro               across one or more L2 and L3 network boundaries, and in
tocol such as any of the protocols defined in the IEEE 802.11     15   specific provides for dynamic discovery of WLAN control
set of standards, such as IEEE 802.11a/b/g/n/ac and further            lers 105 in distributed wireless network 100.
iterations thereof.                                                       FIG. 2 illustrates a logical flow diagram of an embodiment
  In an embodiment, the distributed network 100 includes               of a method 200 for discovery of a WLAN controller 105 in
configuration server 130. Such as a dynamic host configura             distributed wireless network 100. In an embodiment, at least
tion protocol (DHCP) server or other type of node or device            one WLAN controller 105 is configured as a seed controller
that provides configuration information to network nodes or            though in this example, for redundancy and resiliency rea
has similar functionality as described herein with respect to          sons, two or more WLAN controllers 105 are configured as
configuration server 130. Dynamic Host Configuration Pro               seed controllers. For example, referring to FIG. 1, WLAN
tocol (DHCP) is a standardized networking protocol used on             controllers 105a and 105b are statically configured as seed
Internet Protocol (IP) networks for dynamically distributing      25   controllers and, e.g., are assigned static IP addresses. The
network configuration parameters as defined, inter alia, in            seed WLAN controllers 105a and 105b are also configured
IETF Network Working Group RFC 2131 Dynamic Host                       with a same mobility domain identifier for mobility domain
Configuration Protocol dated March 1997. Though DHCP                   135. In addition, the seed WLAN controllers 105a and 105b
and messages from the DHCP are described herein, other                 may be configured with a controller group identifier, as
protocols may be utilized in addition to or alternatively from    30   described in more detail herein. The IP addresses for the one
DHCP to provide the network configuration functionalities              or more seed WLAN controllers is provided to the configu
described herein. Configuration server 130 is operably con             ration server 130 with the associated mobility domain iden
nected to WAN 115 in the distributed wireless network 100              tifier for mobility domain 135. The MAC addresses for the
though it may also be connected to one of the access networks          one or more seed WLAN controllers may also be provided.
14.0a or 140b or otherwise located within the distributed         35   The configuration server 130 stores the addresses for the one
network 100. Configuration server 130 may be a standalone              or more seed WLAN controllers 105a and 105b associated
device or included within a network management system or               with mobility domain 135.
within one or more other nodes of the distributed network                In this example, WLAN controller 105d is being deployed
1OO.                                                                   into the distributed network 100. WLAN controller 105d is
  The WLAN controllers 105 in distributed network 100 are         40   located within a different network 110b than the seed WLAN
configured with a same mobility domain identifier and are              controllers 105a and 105b. As seen in FIG. 1, seed WLAN
thus are in a same mobility domain 135. The WLAN control               controllers 105a and 105b are deployed in a first access net
lers 105 include a mobility list including each other's layer 2        work 14.0a while WLAN controller 105d is deployed in a
(such as Ethernet MAC addresses) and/or Layer 3 addresses              second different access network 140b in mobility domain
(such as IP addresses) and exchange information, allowing         45   135. Upon its deployment, WLAN controller 105d is config
wireless devices 125 to seamlessly roam between the WLAN               ured with at least a mobility domain identifier corresponding
controllers 105 in the mobility domain 135. For example, a             to mobility domain 135. Other basic configuration param
wireless device may roam between APs 120 in the same                   eters, such as its IP address and the controller group informa
mobility domain 135 without needing to perform authentica              tion, may also be configured. After configuration, WLAN
tion, such as IEEE 802.1X-based authentication, at each AP        50   controller 105d needs to discover and synchronize wireless
The APs 120 in the same mobility domain 135 may perform,               device information with the other WLAN controllers 105 in
for example, fast Basic Service Set (BSS) transition services          mobility domain 135.
to provide seamless roaming. Fast BSS transition services is              In an embodiment, WLAN controller 105d is initially con
defined, interalia, in IEEE 802.11 r-2008 Fast Basic Service           figured with the IP addresses for the one or more seed WLAN
Set (BSS) dated Jul. 15, 2008.                                    55   controllers 105a and 105b at its deployment. Thus, WLAN
   However, APs 120 adopted by WLAN controllers 105 in                 controller 105d knows the IP address of the one or more seed
different mobility domains are not allowed to perform fast             WLAN controllers 105a and 105b and may begin the discov
BSS transition services and must require re-authentication of          ery process with step 215. In another embodiment, WLAN
wireless devices 125 roaming from one AP 120 in a first                controller 105d is not initially configured with the IP address
mobility domain to a second AP 120 in another mobility            60   for the one or more WLAN controllers and must determine
domain. Thus, expanding the mobility domain to include                 their addresses. In this embodiment, WLAN controller 105d
WLAN controllers 105 in a plurality of different networks              transmits a discover request message to configuration server
140 aids in roaming of wireless devices 125 in a larger geo            130 in step 205 in FIG. 2. The discover request message
graphical area, such as a college campus, office complex or            includes the IP address of the newly deployed WLAN con
amusement park.                                                   65   troller 105d and its associated mobility domain 135. Alterna
   The WLAN controllers 105 in mobility domain 135 need to             tively, the IP address of the newly deployed WLAN controller
dynamically discover other WLAN controllers 105 in the                 105d and its associated mobility domain 135 may be trans
        Case 6:20-cv-00730-ADA Document 38-8 Filed 03/22/21 Page 14 of 19


                                                      US 9,398,629 B2
                              7                                                                      8
mitted by the WLAN controller 105d to the configuration                 125 associated with a plurality of APs 120 in the mobility
server 130 in a separate register request message.                      domain 135. The synchronized wireless device information
  The configuration server 130 stores the IP address of the             allows the wireless devices 125 to roam between the APs
newly deployed WLAN controller 105d and its associated                  adopted by the WLAN controllers 105 in mobility domain
mobility domain 135. The configuration server 130 is config        5    135. The newly registered WLAN controller 105d transmits a
ured to retrieve the addresses for the one or more seed WLAN            client database synchronization complete message to the seed
controllers in the same mobility domain and to transmit a               WLAN controller 105a when synchronization is completed,
Discover Response Message with the addresses of the one or              as shown in step 240.
more seed controllers to WLAN controller 105d in step 210.                 Control and data path connections are then setup between
The seed WLAN controller information includes at least the         10   the newly registered WLAN controller 105d and the other
IP address for the one or more seed WLAN controllers and                WLAN controllers 105b, 105c in the mobility domain 135
may also include other information, such as controller group            including the seed WLAN controller 105a as shown in steps
identifier and MAC address. In this example, the IP addresses           250 and 260 to form a mesh of control and data connections.
of the one or more WLAN controllers correspond to the IP                This mesh of control and data connections between the
addresses of WLAN controllers 105a and 105b.                       15   WLAN controllers 105 facilitates seamless roaming of the
  The newly deployed WLAN controller 105d initiates a                   wireless devices 125 moving across APs that are controlled
discovery protocol with one of the seed WLAN controllers                by different WLAN controllers 105 in the mobility domain
105a and 105b. The discovery protocol may be a proprietary              135. To track the other WLAN controllers 105 in the mobility
protocol or may use a User Datagram Protocol (UDP) or                   domain 135, the WLAN controllers 105 exchange keep alive
Transmission Control Protocol (TCP) protocol to perform the             messages or other types of tracking messages as shown in
functions described herein. The newly deployed WLAN con                 steps 265 and 270.
troller 105d selects one of the seed WLAN controllers 105a                The WLAN controllers 105 in mobility domain 135 are
and 105b. The selection may be based on an order or priority            thus able to dynamically discover other WLAN controllers
of the IP addresses of the seed WLAN controllers 105a and               105 in the same mobility domain across one or more L2
105b in the Discover Response Message or based on other            25   and/or L3 network boundaries in order to synchronize wire
criteria. In this example, newly deployed WLAN controller               less device information for wireless devices 125 associated
105d selects seed WLAN controller 105a though the process               with a plurality of APs 120 in the mobility domain 135, such
would be similar if Seed WLAN controller 105b is selected.              as authentication status, QOS policies, FW policies, ACLs,
   The newly deployed WLAN controller 105d transmits a                  etc. This process facilitates seamless mobility as wireless
register request message to the selected seed WLAN control         30   devices 125 roam from one AP 120 adopted by a WLAN
ler 105a, wherein the register request message includes at              controller 105 in a first access network to another AP 120
least its IP address and mobility domain identifier corre               adopted by another WLAN controller 105 in a second differ
sponding to mobility domain 135 as shown in Step 215. The               ent access network in mobility domain 135.
register request message may include other configuration                   Another problem encountered in a distributed wireless net
parameters of the newly deployed WLAN controller 105d.             35   work involves adoption of APs 120 by the WLAN controllers
such as the controller group identifier and MAC address. The            105. Currently, WLAN controllers are either statically con
seed WLAN controller 105.a verifies that the mobility domain            figured on the APs or the APs receive a static list of addresses
of the newly deployed WLAN controller 105d matches its                  of the WLAN controllers through a DHCP request or the APs
own mobility domain. When it matches, the seed WLAN                     receive a list of addresses of the WLAN controllers using a L2
controller 105a accepts the registration of the newly deployed     40   discovery mechanism. However, the L2 discovery mecha
WLAN controller 105a and transmits a register acknowledg                nism only allows discovery of WLAN controllers within the
ment (Ack) message of Success in step 220. The register Ack             same L2 network as the AP. This L2 discovery mechanism
message includes information for the other WLAN control                 does not allow discovery across L2 or L3 network boundaries.
lers 105 registered in the same mobility domain 135. This               With respect to the DHCP request option, the APs use the
WLAN controller information for the other WLAN control             45   DHCP services in their native VLAN for network addressing
lers 105 includes at least the IP address of the WLAN con               and to receivealist of WLAN controller IP addresses from the
trollers 105 and may also include other information, such as            DHCP server. Currently though, every AP connected
the controller group information and MAC addresses of the               throughout the network receives one list of WLAN control
other WLAN controllers 105.                                             lers from the DHCP server, e.g. a static list of WLAN con
   Additionally, the seed WLAN controller 105a transmits a         50   trollers deployed in the network. This option fails to adapt to
controller update message as shown in step 225 including                new WLAN controllers that are deployed in the network. And
information of the newly registered WLAN controller 105d to             this option is not sufficient when the WLAN controllers are
the other WLAN controllers (e.g., WLAN controllers 105b                 distributed across a plurality of L2 or L3 networks in a mobil
and 105c) in the mobility domain 135. The information of the            ity domain. These solutions do not work well in a distributed
newly registered WLAN controller 105d includes at least the        55   WLAN controller deployment with hundreds of WLAN con
IP address of the WLAN controller 105d and may also                     trollers across multiple networks wherein the APs may be
include other information, Such as the controller group infor           directly connected or indirectly connected through a L2 or L3
mation and MAC address of WLAN controller 105d.                         network to a WLAN controller. As such, there is a need for
   The newly registered WLAN controller 105d transmits a                dynamic adoption of APs by WLAN controllers in a wireless
client database synchronization request to seed WLAN con           60   distributed network.
troller 105a in step 230. The seed WLAN controller 105a then              An AP 120 needs connectivity to a WLAN controller 105 to
transmits a client database synchronization message to the              function. The WLAN controller 105 may be directly con
newly registered WLAN controller 105d in step 235. The                  nected to the AP 120 (e.g. no intervening nodes between the
client database synchronization message includes synchro                WLAN controller 105 and the AP 120) or may be indirectly
nized wireless device information, such as authentication          65   connected to the AP 120 (e.g., reachable through one or more
status, quality of service (QOS) policies, forwarding (FW)              nodes or one or more L2 or L3 networks 110, 115). The
policies, access controllists (ACLS), etc., for wireless devices        process of an AP 120 discovering a WLAN controller 105 and
        Case 6:20-cv-00730-ADA Document 38-8 Filed 03/22/21 Page 15 of 19


                                                       US 9,398,629 B2
                               9                                                                      10
requesting association with the WLAN controller 105 is                   VSIglobal list of WLAN controllers—IP address of one or
referred to herein as the “adoption’ process. An embodiment              more WLAN controllers. The global list of WLAN control
described herein enhances DHCP services when configura                   lers from the configuration server 130 includes the IP
tion server 130 provides a WLAN controller list to an AP 120             addresses of one or more WLAN controllers 105 in mobility
during the adoption process. In this embodiment, WLAN                    domain 135. The global list of WLAN controllers from the
controllers 105 in mobility domain 135 intelligently influence           configuration server 130 is in an embodiment a static list.
the WLAN controller list transmitted to the AP 120 from the                 WLAN controller 105a intercepts or “snoops” the offer
configuration server 130 using a feature called Snooping.                message from configuration server 130 to AP 120a in step
Though DHCP and messages from the DHCP are described                     330. For example, when WLAN controller 105a determines
herein, other protocols may be utilized in addition to or alter     10   that it is directly connected to newly initiated AP 120a, it
natively from DHCP to provide the network configuration                  begins to monitor or Snoop the control virtual local area
functionalities described herein.                                        network (VLAN) of AP 120a. For example, the WLAN con
   In an embodiment, configuration server 130 includes a                 troller 105a may execute a snoop command on the control
global list of WLAN controllers in mobility domain 135.                  VLAN of AP 120a. WLAN controller 105a is then able to
Using Snooping, a WLAN controller 105 intercepts a mes              15   read the various messages transmitted having this control
sage from the configuration server 130 to an AP that includes            VLAN id. When WLAN controller 105a receives the offer
the global list of WLAN controllers during the adoption pro              message from configuration server 130 to AP 120a, it inter
cess. In general, an AP selects the WLAN controller listed               cepts the offer message. WLAN controller 105a alters the
first or given highest priority in the global list from the con          global list of WLAN controllers in the offer message to create
figuration server 130. The WLAN controller snoops the mes                an altered list of WLAN controllers. The altered list of WLAN
sage from the configuration server 130 and alters the global             controllers includes the IP address of WLAN controller 105a
list of WLAN controllers to generate an altered list of WLAN             as the first IP address or highest priority address in the list. In
controllers to affect the selection decision of the AP. The              step 335, WLAN controller 105a transmits the offer message
altered list re-orders or re-prioritizes the WLAN controllers            with the altered list of WLAN controllers.
as following with respect to the AP: directly connected             25      AP 105a receives the offer message and selects the IP
WLAN controller, WLAN controllers from a same controller                 address listed first or given highest priority in the altered list
group, and then any remaining WLAN controllers in the                    of WLAN controllers, e.g. WLAN controller 105.a. AP 105a
global controller list provided by the configuration server              in step 340 then requests association with (or adoption by)
130. The WLAN controller then transmits the altered list of              WLAN controller 105a to establish a control and data path
WLAN controllers to the AP                                          30   connection in step 340. When AP is associated with or
   FIG. 3 illustrates a logical flow diagram of an embodiment            adopted by the WLAN controller 105a, WLAN controller
of a method 300 for establishing an association between an               105a receives and manages AP wireless device connections,
AP 120 and a WLAN controller 105 in mobility domain 135                  authentications, and other wireless services.
when the AP 120 and WLAN controller 105 are directly                        Using this interception process, AP 105a is thus influenced
connected. Referring to the distributed network 100 shown in        35   to select the directly connected WLAN controller 105.a for
FIG. 1, in this embodiment, AP 105a is newly deployed. AP                association even when the directly connected WLAN control
105a is directly connected to WLAN controller 105a, e.g. no              ler 105a is not initially on the global list of WLAN controllers
intervening nodes are between WLAN controller 105a and                   or is not prioritized in the global list of WLAN controllers
AP 105.a. For example, AP 105a is directly connected to a                from the configuration server 130.
port of WLAN controller 105a either through a wireline or           40      FIG. 4 illustrates a logical flow diagram of another embodi
wireless connection.                                                     ment of a method 400 for establishing an association between
  When AP 120a is newly deployed in step 305, it begins                  an access point and a WLAN controller when the WLAN
initiation in the distributed wireless network 100. In this              controller is indirectly connected to the AP. In this embodi
embodiment as part of the initiation, AP 120a employs a                  ment, WLAN controller is connected to a same layer 2 net
connectivity discovery protocol to transmit messages that           45   work as the AP but is not directly connected, e.g. one or more
advertise its identity to other nodes in the network in step 310.        nodes are connected between the WLAN controller and the
For example, AP 120a may use the Link Layer Discovery                    AP. For example, in FIG. 1, AP 120b is indirectly connected
Protocol (LLDP) defined in IEEE 802.1 AB-REV Station and                 to WLAN controller 105b through access network 140a and
Media Access Control Connectivity Discovery dated Sep. 11,               node 110a. AP 120b is directly connected to node 110a but is
2009 to advertise its IP address, identity, capabilities, and       50   indirectly connected to WLAN controller 105b via node 110a
neighbors. Other connectivity discovery protocols may be                 and any other nodes in access network 140a.
implemented by AP 120a, such as the Cisco Discovery Pro                     When AP 120b is newly deployed in step 405, it begins
tocol (CDP), Extreme Discovery Protocol, Nortel Discovery                initiation in the distributed wireless network 100. In this
Protocol (also known as SONMP), and Microsoft's Link                     embodiment as part of the initiation, AP 120b employs a
Layer Topology Discovery (LLTD). Through the connectiv              55   connectivity discovery protocol to transmit messages that
ity discovery protocol message from AP 120a, WLAN con                    advertise its identity to other nodes in the network 110a in
troller 105a determines that it is directly connected to AP              step 410. Through the connectivity discovery protocol mes
120a in step 315.                                                        sage from AP 120b, WLAN controller 105b determines that it
   AP120a transmits a discover request message to determine              is indirectly connected to AP 120b in step through access
its IP address from configuration server 130 in step 320. The       60   network 110a in step 415.
discover request message may include for example a DHCP                     AP 120b transmits a discover request message to determine
discover message with a DHCP option 60 with                              its IP address from configuration server 130 in step 420. The
VCI="VendorDeviceClassDescription’. Upon receiving the                   discover request message may include for example a DHCP
discover request message, configuration server 130 is config             discover message with a DHCP option 60 with
ured to return an offer message with a global list of WLAN          65   VCI-“VendorDeviceClassDescription’. Upon receiving the
controllers in step 325. The offer message may include for               discover request message, configuration server 130 is config
example a DHCP offer with DHCP option 40 with                            ured to return an offer message with a global list of WLAN
        Case 6:20-cv-00730-ADA Document 38-8 Filed 03/22/21 Page 16 of 19


                                                       US 9,398,629 B2
                              11                                                                      12
controllers in step 425. The offer message may include for                message response from the configuration server destined to
example a DHCP offer with DHCP option 40 with                             one of the APs 120c, 120d, 120e and 120f and may update the
VSIglobal list of WLAN controllers—IP address of one or                   global list of WLAN controllers.
more WLAN controllers. The global list of WLAN control                      An example of the method 500 for establishing an associa
lers from the configuration server 130 includes the IP                    tion between an AP 120 and a WLAN controller 105 in
addresses of one or more WLAN controllers 105 in mobility                 mobility domain 135 when the AP 120 and WLAN controller
domain 135. The global list of WLAN controllers from the                  105 are indirectly connected by a layer 3 network is shown in
configuration server 130 is in an embodiment a static list.               FIG. 5. In this example, AP 120c initiates in step 505. In this
   WLAN controller 105b intercepts or “snoops” the offer                  embodiment as part of the initiation, AP 120c employs a
message from configuration server 130 to AP 120b in step             10   connectivity discovery protocol to transmit messages that
430. For example, when WLAN controller 105b determines                    advertise its identity to other nodes in the network 110b in
that it is indirectly connected to newly initiated AP 120a                step 510. Through the connectivity discovery protocol mes
through access network 110a, it begins to Snoop or monitor                sage from AP 120c, network node 110e detects AP 120c and
the control virtual local area network (VLAN) of AP 120b.                 determines that it is directly connected to AP 120c in step 515.
When WLAN controller 105b receives the offer message                 15   Network node 110e checks that AP 120c is included in a
from configuration server 130 to AP 120b, it intercepts the               control VLAN for DHCP services.
offer message. WLAN controller 105b alters the global list of               AP 120c then transmits a discover request message to
WLAN controllers in the offer message to create an altered                determine its IP address from configuration server 130 in step
list of WLAN controllers. The altered list of WLAN control                520. The discover request message may include for example
lers includes the IP address of WLAN controller 105b as the               a DHCP discover message with a DHCP option 60 with
first IP address or highest priority address in the list. In step         VCI-“VendorDeviceClassDescription'. In this embodiment,
435, WLAN controller 105b transmits the offer message with                both WLAN controllers 105c and 105d in the same controller
the altered list of WLAN controllers.                                     group, Snoop the control VLAN for the newly added AP 120c.
   AP 105a receives the offer message and selects the IP                  When either WLAN controller 105c or WLAN controller
address listed first or given highest priority in the altered list   25   105d Snoops or receives the discover request message, it
of WLAN controllers, e.g. WLAN controller 105b. AP 105b                   inserts its address and the address for other WLAN control
in step 440 then requests association with (or adoption by)               lers in their same controller group into the control frame
WLAN controller 105a to establish a control and data path                 response from the configuration server 130.
connection. When AP 120b is associated with or adopted by                    Upon receiving the discover request message, configura
the WLAN controller 105b, WLAN controller 105b receives              30   tion server 130 is configured to return an offer message with
and manages AP wireless device connections, authentica                    a global list of WLAN controllers in step 525. The offer
tions, and other wireless services.                                       message may include for example a DHCP offer with DHCP
   Using this interception process, AP 105b is thus influenced            option 40 with VSI=global list of WLAN controllers=IP
to select the indirectly connected WLAN controller 105b for               address of one or more WLAN controllers. The global list of
association even when the indirectly connected WLAN con              35   WLAN controllers from the configuration server 130
troller 105b is not initially on the global list of WLAN con              includes the IP addresses of one or more WLAN controllers
trollers or is not prioritized in the global list of WLAN con             105 in mobility domain 135. The global list of WLAN con
trollers from the configuration server 130.                               trollers from the configuration server 130 is in an embodiment
   FIG.5 illustrates a logical flow diagram of another embodi             a static list.
ment of a method 500 for establishing an association between         40      In this embodiment, WLAN controller 105c and 105d are
an AP 120 and a WLAN controller 105 in mobility domain                    configured in a same controller group. When either WLAN
135 when the AP 120 and WLAN controller 105 are indirectly                controller 105c or 105d intercepts or "snoops' the offer mes
connected via a layer 3 network. For example, FIG. 1 illus                sage from configuration server 130 to AP 120c in step 530, the
trates that AP 120c, 120d, 120e and 120fare indirectly con                WLAN controller 105c or 105d that intercepts such message
nected to WLAN controllers 105c and 105d through access              45   checks that the offer message is also transmitted to the other
network 140b. In this example, access network 140b is a layer             WLAN controller 105c or 105d in the controller group.
3 network, Such as a network including one or more routers                WLAN controller 105c or 105d alters the global list of
using layer 3 IP addressing and messaging. In this example,               WLAN controllers in the offer message to create an altered
WLAN controller 105c or WLAN controller 105d may not                      list of WLAN controllers. The altered list of WLAN control
have a way to intercept the offer message with the global list       50   lers includes the IP address of WLAN controllers 105c or
of WLAN controllers from the configuration server 130. The                105d and other WLAN controllers in the controller group as
offer message may already be routed by routers in access                  the first IP addresses or highest priority addresses in the list.
network 140b. For example, even when control frames from                  In step 535, WLAN controller 105b transmits the offer mes
all VLANs are snooped, there is a chance the discover request             sage with the altered list of WLAN controllers.
frame from the AP is transmitted from one WLAN controller            55      AP 120c receives the offer message and selects one of the
105c or 105d while the offer message from the configuration               IP addresses of a WLAN controller 105c or 105d or other
server 130 is transmitted through a different WLAN control                controller in the same controller group listed first or given
ler 105c or 105d.                                                         highest priority in the altered list of WLAN controllers, e.g.
   In an embodiment, Node 110C (including WLAN control                    WLAN controller 105c or 105d. AP 120c in step 540 then
ler 105c) and Node 110d (including WLAN controller 105d)             60   requests association with (or adoption by) WLAN controller
are associated with a controller group. When a WLAN con                   105c or 105d to establish a control and data path connection.
troller in a same controller group intercepts a control frame in          When AP 120c is associated with or adopted by the WLAN
a snooped control VLAN (e.g., a DHCP message), the WLAN                   controller 105c or 105d, the associated WLAN controller 105
controller inserts its address and the address for other WLAN             receives and manages AP wireless device connections,
controllers in their same controller group into the control          65   authentications, and other wireless services.
frame response from the configuration server 130. Hence, the                 Using this interception process, AP 120c is thus influenced
WLAN controllers 105c and 105d each receive the offer                     to select one of the indirectly connected WLAN controllers in
        Case 6:20-cv-00730-ADA Document 38-8 Filed 03/22/21 Page 17 of 19


                                                       US 9,398,629 B2
                               13                                                                       14
a same controller group, such as WLAN controller 105c or                 module 708 and MAC module 710 are part of a logical data
105d, for association even when the indirectly connected                 link layer 712. The MAC module 710 is operable to encap
WLAN controllers are not initially on the global list of                 sulate a MAC Service Data Unit (MSDU) 724 into a MAC
WLAN controllers or are not prioritized in the global list of            Protocol Data Unit (MPDU) 726 in accordance with a WLAN
WLAN controllers from the configuration server 130.                 5    protocol. The Physical Layer Convergence Procedure
   FIG. 6 illustrates a schematic block diagram of an embodi             (PLCP) Module 714 is operable to convert the MPDU 726
ment of a WLAN controller 105 in a distributed wireless                  (also known as a PSDU at layer 1) into a PLCP Protocol Data
network 100. In an embodiment, WLAN controller 105                       Unit (PPDU) 728 in accordance with a WLAN protocol. The
includes a network interface module 600 having at least one              wireless interface 720 is operable to convert the PPDU 728
MAC port interface, such as an IEEE 802.1Q compliant net            10   into a plurality of radio frequency (RF) signals in accordance
work interface, operable to connect to a node 110. The AP                with one of a plurality of operating modes of the WLAN
interface module 605 is operable to connect to an AP 120                 protocol.
through a wired or wireless connection. In another embodi                   FIG. 8 illustrates a schematic block diagram of an embodi
ment, the WLAN controller 105 is incorporated into a node                ment of configuration server 130 in distributed network 100.
110. The network interface module 600 may then be incor             15   Configuration server 130 may be a standalone device or may
porated into the node 110. In addition, the AP interface may             be incorporated into or include another device. Configuration
be incorporated into the node 110 as well, and the WLAN                  server 130 includes a network interface module 800 having at
controller 105 is operable to connect to an AP 120 through the           least one network interface, such as a layer 3 or layer 2 MAC
AP interface module 605 incorporated into the node 110.                  compliant network interface, operable to connect to a node
   WLAN controller 105 includes one or more processing                   110 in distributed wireless network 100. Configuration server
modules 645 operable to perform the functions described                  130 includes one or more processing modules 805 operable to
herein with respect to the WLAN controllers 105. One or                  perform the functions described herein with respect to the
more processing modules 645 may also implement a logical                 configuration server 130. Configuration server 130 also
link control (LLC) module 620, media access control (MAC)                includes one or more memories 810 that store one or more
module 625. The LLC module 620 and MAC module 625 are               25   configuration databases 815. Configuration database 815
part of a logical data link layer 630. The data link layer 630 is        includes seed WLAN controller addresses 820 and global list
operable to encapsulate a layer3 frame. Such as IP frame, into           of WLAN controllers 825. The Seed WLAN controller
a MAC Service Data Unit (MSDU) 650 and then encapsulate                  addresses 820 includes IP addresses for the one or more seed
the MSDU into a MAC Protocol Data Unit (MPDU) 655 in                     WLAN controllers and associated mobility domain identifi
accordance with a WLAN protocol.                                    30   ers for the one or more seed WLAN controllers. The global
   The WLAN Controller 105 also includes one or more                     list of WLAN controllers 825 includes a global list of WLAN
memories 610 that store one or more controller databases                 controllers in mobility domain 135. Configuration server 130
650. The controller database 650 Stores seed WLAN control                may include seed WLAN controller addresses and a global
ler information 655 that includes IP addresses for the one or            list of WLAN controllers associated with a single mobility
more seed WLAN controllers in mobility domain 135. Con              35   domain or include similar lists associated for each of a plu
troller database 650 also stores WLAN controller information             rality of mobility domains. Configuration server 130 is oper
670 that includes information for the other WLAN controllers             able to perform DHCP services or other type of service or
105 in mobility domain 135, such as IP addresses, MAC                    protocol that provides configuration information to network
addresses and controller group identifiers for the other                 nodes or has similar functionality as described herein with
WLAN controllers. Controller database 650 also stores AP            40   respect to configuration server 130.
list and Corresponding Wireless devices 675 including infor                 The WLAN controllers 105 in mobility domain 135 are
mation on associated APS 120 to the WLAN controller 105                  thus able to dynamically discover other WLAN controllers
and the mobile devices 125 associated and/or authenticated to            105 in the same mobility domain across one or more L2
those associated APs 120. The controller database 650 also               and/or L3 networks in order to synchronize wireless device
includes synchronized wireless device information 680, such         45   information for a plurality of wireless devices associated with
as authentication status, QOS policies, FW policies, ACLs,               different APs 120 that are adopted by WLAN controllers
etc., of the wireless devices 125 that allows the wireless               across the distributed network. The synchronized wireless
devices 125 to roam between the APs 120 adopted by the                   device information includes, e.g., authentication status, QOS
WLAN controllers 105 in mobility domain 135.                             policies, FW policies, ACLs, etc. and allows the APs 120 to
   FIG. 7 illustrates a schematic block diagram of an embodi        50   forward data traffic, e.g. when inter-controller roaming
ment of an access point (AP) 120. In an embodiment, AP 120               occurs. This process facilitates seamless mobility as wireless
includes a network interface module 700 having at least one              devices 125 roam from one AP 120 adopted by a WLAN
MAC port interface, such as an IEEE 802.1Q compliant net                 controller 105 in a first access network to another AP 120
work interface, operable to connect to a node 110 or WLAN                adopted by another WLAN controller 105 in a second differ
controller 105 in distributed wireless network 100. The host        55   ent access network in mobility domain 135. In addition, an
interface module 702 is operable to connect to a host device,            embodiment described herein enhances the APadoption pro
if present. A peripheral interface module may also be                    cess. When configuration server 130 provides a global list of
included. In another embodiment, the network interface mod               WLAN controllers to an AP 120 during the adoption process,
ule 600 is incorporated into the host device and the AP 120 is           WLAN controllers 105 intercept or snoop the message from
operable to connect to the node 110 through a network inter         60   the configuration server 130 and alter the list to generate an
face module 600 in the host device. AP 120 includes a                    altered list of WLAN controllers to affect the selection deci
memory 704 and one or more processing modules 706 oper                   sion of the AP. The altered list re-orders or re-prioritizes the
able to perform the functions described herein with respect to           WLAN controllers as following with respect to the AP:
the APs 120. The one or more processing modules 706 may                  directly connected WLAN controller, WLAN controllers
also implement a logical link control (LLC) module 708,             65   from a same controllergroup, and then any remaining WLAN
media access control (MAC) module 710 and a Physical                     controllers in the global controller list provided by the con
Layer Convergence Procedure (PLCP) module 714. The LLC                   figuration server 130. The WLAN controller 105 then trans
        Case 6:20-cv-00730-ADA Document 38-8 Filed 03/22/21 Page 18 of 19


                                                     US 9,398,629 B2
                              15                                                                       16
mits the altered list of WLAN controllers to the AP 120. This       the extent used, the flow diagram steps and sequence can be
interception of the global list allows for dynamically updating defined otherwise and still perform similar functionality.
the global list with newly deployed WLAN controllers 105 Such alternate definitions of both functional building blocks
and for affecting the WLAN controller 105 selected for adop and flow diagram steps and sequences are thus within the
tion by the AP 120.                                               5 scope of the claims. One of average skill in the art will also
   The term “module' is used in the description of one or recognize that the functional building blocks, and other illus
more of the embodiments of elements herein. A module                trative blocks, modules and components herein, can be imple
includes hardware, such as one or more processing devices mented as illustrated or by one or multiple discrete compo
and/or one or more non-transitory memory devices operable nents, networks, systems, databases or processing modules
to perform one or more functions as may be described herein. 10 executing appropriate Software and the like or any combina
A module may operate independently and/or in conjunction tion thereof.
with other modules and may utilize the processing device               What is claimed is:
and/or memory of other modules and/or operational instruc              1. A wireless local area network (WLAN) controller in a
tions of other modules. As also used herein, a module may mobility domain, comprising:
contain one or more Sub-modules, each of which may be one 15 at least one memory; and
or more modules. A processing device includes a micropro               a processing module operable to:
cessor, micro-controller, digital signal processor, microcom              determine an address of at least one seed WLAN con
puter, central processing unit, field programmable gate array,               troller in the mobility domain;
programmable logic device, state machine, logic circuitry,                register with the at least one seed WLAN controller in
analog circuitry, digital circuitry, and/or any device that 20               the mobility domain by:
manipulates signals (analog and/or digital) based on hard                    transmitting a register request including a layer 3
coding of the circuitry and/or operational instructions. The                    address of the WLAN controller to the at least one
non-transitory memory device may be an internal memory or                       seed WLAN controller with a mobility domain
an external memory, and the memory may be a single memory                       identifier of the mobility domain; and
device or a plurality of memory devices. The non-transitory 25               receiving a register acknowledgement from the at
memory device may be a read-only memory, random access                          least one seed WLAN controller when the mobility
memory, Volatile memory, non-volatile memory, static                            domain identifier matches a mobility domain iden
memory, dynamic memory, flash memory, cache memory,                             tifier of the at least one seed WLAN controller; and
and/or any non-transitory memory device that stores digital               receive information for other WLAN controllers in the
information. The various modules may implement one or 30                     mobility domain from the at least one seed WLAN
more of its functions via a state machine, analog circuitry,                 controller.
digital circuitry, and/or logic circuitry. The non-transitory          2. The WLAN controller of claim 1, wherein the informa
memory device may be embedded within, or external to, the tion for other WLAN controllers in the mobility domain from
circuitry comprising the state machine, analog circuitry, digi the at least one seed WLAN controller includes at least an IP
tal circuitry, and/or logic circuitry. A module may also include 35 address for the other WLAN controllers in the mobility
hard-coded instructions and/or software and/or operational domain.
instructions stored by an internal or external non-transitory          3. The WLAN controller of claim 1, wherein the WLAN
memory device needed for execution by the module to per controller is in a first access network and wherein the at least
form the steps and/or functions described herein.                   one seed WLAN controller is in a second, different access
   As may be used herein, the term “operable to” or “config- 40 network.
urable to indicates that an element includes one or more of            4. The WLAN controller of claim3, wherein the first access
modules, data, input(s), output(s), etc., to perform one or network includes at least one of a layer 2 network and a layer
more of the described or necessary corresponding functions 3 network and wherein the second, different access network
and may further include inferred coupling to one or more includes at least a different one of: a layer 2 network and a
other items to perform the described or necessary correspond- 45 layer 3 network.
ing functions. As may also be used herein, the term(s)               5. The WLAN controller of claim 4, wherein the process
“coupled”, “coupled to”, “connected to' and/or “connecting         ing module is further operable to:
or “interconnecting includes direct connection or link               receive synchronized wireless device information from the
between nodes/devices and/or indirect connection between                at least one seed WLAN controller in the mobility
nodes/devices via an intervening item (e.g., an item includes, 50       domain.
but is not limited to, a component, an element, a circuit, a link,   6. The WLAN controller of claim 5, wherein the synchro
a module, a node, a Switch, a router, other network element,        nized wireless device information includes information to
etc.). As may further be used herein, inferred connections allow a wireless device to roam between a first APadopted by
(i.e., where one element is connected to another element by the WLAN controller in the first access network and a second
inference) includes direct and indirect connection between 55 AP adopted by the seed WLAN controller in the second,
two items in the same manner as "connected to’.                     different access network.
  Embodiments have also been described above with the aid           7. The WLAN controller of claim 1, wherein the process
of logical flow diagrams illustrating the performance of speci ing module is operable to determine an address of at least one
fied functions and method steps and relationships thereof.        seed WLAN controller in the mobility domain by:
The boundaries and sequence of these functional building 60 transmitting a discover request to a configuration server,
blocks and method steps have been arbitrarily defined herein           and
for convenience of description. Alternate boundaries and            receiving a discover response that includes the address of
sequences may be implemented and/or defined with similar               the at least one seed WLAN controller.
functions and relationships. Any such alternate boundaries or       8. A method for discovery by a WLAN controller in a
sequences are thus within the scope and spirit of the claims. 65 mobility domain, comprising:
Similarly, flow diagram steps may also have been arbitrarily        determining a layer 3 address of at least one seed WLAN
defined hereinto illustrate certain significant functionality. To      controller in the mobility domain;
        Case 6:20-cv-00730-ADA Document 38-8 Filed 03/22/21 Page 19 of 19


                                                     US 9,398,629 B2
                              17                                                                      18
  registering with the at least one seed WLAN controller in                 re-prioritizing the global list of WLAN controllers such
    the mobility domain;                                                       that the address of the WLAN controller has a highest
  receiving information for other WLAN controllers in the                      priority address in the altered list of WLAN control
     mobility domain from the at least one seed WLAN con                       lers.
     troller;                                                     5      14. The method of claim 12, wherein the AP is indirectly
  receiving synchronized wireless device information from              connected to the WLAN controller; and
                                                                         wherein altering the global list of WLAN controllers to
    the at least one seed WLAN controller in the mobility                   generate an altered list of WLAN controllers includes:
     domain;                                                                inserting an address of the WLAN controller; and
  transmitting a register request including a layer 3 address     10        re-prioritizing the global list of WLAN controllers such
     of the WLAN controller to the at least one seed WLAN                      that the address of the WLAN controller has a highest
    controller with a mobility domain identifier of the                        priority address in the altered list of WLAN control
    mobility domain; and                                                       lers.
  receiving a register acknowledgement from the at least one             15. A WLAN controller in a mobility domain, comprising:
    seed WLAN controller when the mobility domain iden            15
                                                                         at least one memory; and
    tifier matches a mobility domain identifier of the at least          at least one processing module operable to:
     one seed WLAN controller.                                              register with the at least one seed WLAN controller in
                                                                               the mobility domain;
  9. The method of claim8, wherein the information for other                receive address information for other WLAN controllers
WLAN controllers in the mobility domain from the at least                      in the mobility domain from the at least one seed
one seed WLAN controller includes at least an IP address for                   WLAN controller;
the other WLAN controllers in the mobility domain.                          receive synchronized wireless device information from
  10. The method of claim 8, wherein the WLAN controller                       the at least one seed WLAN controller in the mobility
is in a first access network and wherein the at least one seed                 domain;
WLAN controller is in a second, different access network.                   intercept a control message from a configuration server
 11. The method of claim 10, wherein the first access net         25           to an access point, wherein the control message
work includes at least one of: a layer 2 network and a layer3                  includes a global list of WLAN controllers in the
                                                                               mobility domain;
network and wherein the second, different access network                    alter the global list of WLAN controllers to generate an
includes at least a different one of: a layer 2 network and a                  altered list of WLAN controllers; and
layer 3 network.                                                  30        transmit the control message to the access point with the
   12. A method for discovery by a WLAN controller in a                        altered list of WLAN controllers.
mobility domain, comprising:                                              16. The WLAN controller of claim 15, wherein the pro
   determining a layer 3 address of at least one seed WLAN             cessing module is further operable to determine an address of
      controller in the mobility domain;                               at least one seed WLAN controller in the mobility domain by:
   registering with the at least one seed WLAN controller in              transmitting a register request including a layer 3 address
                                                                  35        of the WLAN controller to the at least one seed WLAN
     the mobility domain;
   receiving information for other WLAN controllers in the                 controller with a mobility domain identifier of the
      mobility domain from the at least one seed WLAN con                  mobility domain; and
     troller;                                                            receiving a register acknowledgement from the at least one
  receiving synchronized wireless device information from         40
                                                                            seed WLAN controller when the mobility domain iden
    the at least one seed WLAN controller in the mobility                  tifier matches a mobility domain identifier of the at least
                                                                            one seed WLAN controller.
     domain;
  intercepting a control message from a configuration server             17. The WLAN controller of claim 15, wherein the WLAN
                                                                       controller is in a first access network that includes at least one
    to an access point by the WLAN controller, wherein the             of a layer 2 network and a layer 3 network and wherein the at
    control message includes a global list of WLAN control        45
                                                                       least one seed WLAN controller is in a second, different
     lers;
  altering the global list of WLAN controllers to generate an          access network that includes at least a different one of a layer
     altered list of WLAN controllers; and                             2 network and a layer 3 network.
  transmitting the control message to the access point with               18. The WLAN controller of claim 17, wherein the syn
     the altered list of WLAN controllers.                             chronized wireless device information includes information
                                                                  50
  13. The method of claim 12, wherein the AP is directly               to allow a wireless devices to roam between a first APadopted
connected to the WLAN controller; and                                  by the WLAN controller in the first access network and a
  wherein altering the global list of WLAN controllers to              second AP adopted by the seed WLAN controller in the
    generate an altered list of WLAN controllers includes:             second, different access network.
    inserting an address of the WLAN controller; and                                           k   k   k   k    k
